*48OPINION OF THE COURT
Per Curiam.
On August 13, 1991, the Grievance Committee filed a petition alleging that, between 1987 and 1989, respondent failed to preserve and identify client funds, failed to maintain a separate and identifiable account for client funds, commingled and converted the funds belonging to two clients, and failed to pay promptly to clients funds belonging to them; that, between 1983 and 1989, respondent, while acting under a general power of attorney, charged a clearly excessive fee to one client and continued representation of that client when the exercise of his personal judgment was affected by his own financial interests; and that respondent never filed the biennial registration statement and never paid the registration fee required by Judiciary Law § 468-a and 22 NYCRR 118.1.
While further proceedings on that petition were pending, respondent was found guilty by default of charges raised in a supplemental petition and was disbarred (see, Matter of Scirto, 180 AD2d 29). Respondent has admitted the factual allegations of the original petition, and we confirm the report of the Referee, finding respondent guilty of the misconduct alleged in that petition. Thus, we conclude that respondent’s conduct violated DR 1-102 (A) (6); DR 2-106 (A); DR 5-101 (A); DR 9-102 (A) and (B) (4) of the Code of Professional Responsibility in effect prior to September 1, 1990, as well as the then-existing rules of this Court (22 NYCRR former 1022.5 [a], [b]), Judiciary Law § 468-a and 22 NYCRR 118.1. Additionally, restitution should be ordered of the amounts found in the Referee’s report.
Pine, J. P., Balio, Lawton, Boomer and Davis, JJ., concur.
Order entered confirming Referee’s report and directing restitution.